

	

		II

		109th CONGRESS

		2d Session

		S. 2263

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. Dayton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend title 49, United States Code, to require that

		  automobiles and light trucks manufactured after model year 2007 be able to

		  operate on a fuel mixture that is at least 85 percent ethanol, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Freedom From Foreign Oil Act of

			 2006.

		2.Requirement to

			 permit automobiles to use certain alternative fuels

			(a)RequirementChapter

			 329 of title 49, United States Code, is amended by inserting after section

			 32902 the following new section:

				

					32902A.Requirement

				to equip automobiles to use alternative biofuels

						(a)RequirementA

				passenger automobile, an automobile capable of off-highway operation, or a

				light truck manufactured that is by a manufacturer for a model year after model

				year 2007 and is capable of operating on gasoline shall also be capable of

				operating on a flexible fuel mixture.

						(b)Consumer

				InformationThe Secretary of Transportation shall prescribe

				regulations that require the manufacturer of passenger automobiles, automobiles

				capable of off-highway operation, or light trucks—

							(1)to prominently

				display a permanent badge or emblem on the quarter panel or tailgate of each

				such automobile or light truck manufactured by the manufacturer that indicates

				such automobile or light truck is capable of operating on a flexible fuel

				mixture; and

							(2)to include in the

				owner’s manual of each such automobile or light truck information

				describing—

								(A)the capability of

				the automobile or light truck to operate using a flexible fuel mixture;

				and

								(B)the benefits of

				using a flexible fuel mixture, including the renewable nature, the increased

				fuel efficiency, and the environmental benefits of using flexible fuels.

								(c)DefinitionsIn

				this section:

							(1)Automobile

				capable of off-highway operationThe term automobile

				capable of off-highway operation has the meaning given that term in

				section 523.5 of title 49, Code of Federal Regulations (or any successor

				regulation).

							(2)Flexible fuel

				mixtureThe term flexible fuel mixture means a

				mixture of gasoline and ethanol at least 85 percent of which is ethanol, as

				measured by volume.

							(3)Light

				truckThe term light truck has the meaning given

				that term in section 523.5 of title 49, Code of Federal Regulations (or any

				successor

				regulation).

							.

			(b)Clerical

			 AmendmentThe table of sections at the beginning of such chapter

			 is amended by inserting after the item relating to section 32902 the following

			 new item:

				

					

						32902A. Requirement to equip automobiles

				to use alternative

				biofuels.

					

					.

			3.Violations

			 before 2009A person may not

			 be treated as being in violation of section 32911(a) of title 49, United States

			 Code, for a failure to comply with section 32902A of such title, as added by

			 section 2, on any date before January 1, 2009.

		4.Activities to

			 promote the use of certain alternative fuelsThe Secretary of Transportation shall carry

			 out activities to promote the use of a mixture containing at least 85 percent

			 of ethanol by volume with gasoline to power motor vehicles in the United

			 States.

		

